Dismissed and Memorandum Opinion filed November 12, 2004








Dismissed and Memorandum Opinion filed November 12,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00975 -CV
____________
 
GRAHAM
WILLIAMS, Appellant
 
V.
 
US PROPERTY
MANAGEMENT, INC. AND MODY ENAV, Appellees
 

 
On Appeal from the
280th District Court
 Harris County, Texas
Trial Court Cause
No. 03‑39312 
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed June 23, 2004.
On October 22, 2004, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed November 12, 2004.
Panel consists of Justices Yates,
Edelman, and Guzman.